Citation Nr: 1326652	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to November 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contests the VA's finding that he is incompetent for purposes of direct receipt of his VA compensation benefits.

Based on the Board's review of the record the evidence is not clear the status of the Veteran's incompetency.  On one hand, he is currently receiving 100 percent disability benefits for schizophrenia.  In addition, the record includes an October 2009 determination by a VA psychiatrist that he is incompetent by VA standards.  

On the other hand, the record also contains the Veteran's assertions that he has competently managed his benefits for the past nearly twenty years and also has the support of his family to help him manage his affairs, providing evidence in support of his claim.

The Board finds no VA examination has been provided in regards to this claim, and the Veteran's lay statements suggest he may be competent.  As such, the Board finds remand is required to provide a VA examination addressing the Veteran's competency.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an examination to evaluate his competency.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any required tests and studies must be accomplished, and clinical findings must be reported in detail and correlate to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided.

Consistent with the factual history, including the Veteran's 100 percent rating for schizophrenia and his lay assertions regarding his ability to manage his own money, the examiner is asked to provide an opinion as to the Veteran's incompetency.  

The examiner is informed that where reasonable doubt arises regarding a beneficiary's mental capacity to manage his or her own affairs, the regulations provide that such doubt will be resolved in favor of competency.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


